DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  
For claims 7 and 14, the limitation “the controller is further determine to control the drive circuit”, on lines 1-2, should be changed to –the controller further determine to control the drive circuit--.
 Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 3, 5-9, 10, 12-16, 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 1, 5-9, 8, 12-16, 15 and 19-20 of U.S. Patent No. 11,387,762 B1, repectively. Although the claims at issue are not identical, they are not patentably distinct from each other because they can be interpreted to describe substantially identical or very similar direct-current power supply device with essentially the same relationship. Regarding claims 1-2, 3, 5-9, 10, 12-16, 17 and 19-20 if instant application, see comparison with claims 1-2, 1, 5-9, 8, 12-16, 15 and 19-20 of U.S. Patent No. 11,387,762 B1, respectively. Differences between the respective claims are underlined.






Instant application 17/860,945
U.S. Patent No. 11,387,762 B1
     Claim 1. An electric motor system comprising:
     a drive circuit comprising a contactor, an inverter, and an H-bridge comprising at least two phases of the inverter, wherein the drive circuit is configured to supply variable frequency current and line frequency current; and
     

     a controller communicatively coupled to the drive circuit, wherein the controller is configured to:
          





          determine a polarity of a sensed alternating current voltage while the drive circuit is supplying variable frequency current;
          disable, based upon the determined polarity of the sensed AC voltage, at least two switches of the H-bridge; and
          control the contactor to close, thereby preventing the contactor and the inverter from energizing an electric motor at the same time.
    
  Claim 2. The electric motor system of Claim 1, wherein the controller is further configured to, in controlling the contactor to close:
     control the contactor to begin closing; and
     control pulse width modulation (PWM) at the electric motor until the contactor is closed.
     Claim 3. The electric motor system of Claim 1, wherein the controller is further configured to:
     







          control the inverter to supply variable frequency current to the electric motor over a first duration; and
     while controlling the inverter to supply variable frequency, determine to control the drive circuit to transition from supplying variable frequency current to supplying line frequency current.
     Claim 4. The electric motor system of Claim 3, wherein the controller is further configured to control the drive circuit to supply line frequency current over a second duration.
     Claim 5. The electric motor system of Claim 1, wherein the controller is further configured to:
     

     disable a third phase of the inverter; and
     commutate a start winding of the electric motor.
     Claim 6. The electric motor system of Claim 1, wherein the controller is further configured to:
     control motor speed of the electric motor to be synchronized to a desired speed; and
     control a phase of motor voltage to be synchronized to a desired phase.
     Claim 7. The electric motor system of Claim 1, wherein the controller is further determine to control the drive circuit to transition from supplying variable frequency current to supplying line frequency current based upon at least one input signal received at the controller.
     Claim 8. An electric motor comprising:
     a drive circuit comprising a contactor, an inverter, and an H-bridge comprising at least two phases of the inverter, wherein the drive circuit is configured to supply variable frequency current and line frequency current; and
     
    a controller communicatively coupled to the drive circuit, wherein the controller is configured to:
          


          


          determine a polarity of a sensed alternating current (AC) voltage while the drive circuit is supplying variable frequency current; 
          disable, based upon the determined polarity of the sensed AC voltage, at least two switches of the H-bridge; and 
          control the contactor to close, thereby preventing the contactor and the inverter from energizing the electric motor at the same time.
      
     Claim 9. The electric motor of Claim 8, wherein the controller is further configured to, in controlling the contactor to close:
     control the contactor to begin closing; and
     control pulse width modulation (PWM) at the electric motor until the contactor is closed.
     Claim 10. The electric motor of Claim 8, wherein the controller is further configured to:
     






          control the inverter to supply variable frequency current to the electric motor over a first duration; and
                                                                                      while controlling the inverter to supply variable frequency, determine to control the drive circuit to transition from supplying variable frequency current to supplying line frequency current.
    









 


Claim 11. The electric motor of Claim 10, wherein the controller is further configured to control the drive circuit to supply line frequency current over a second duration.
    
 Claim 12. The electric motor of Claim 8, wherein the controller is further configured to:

     

     disable a third phase of the inverter; and
     commutate a start winding of the electric motor.
     Claim 13. The electric motor of Claim 8, wherein the controller is further configured to:
     control motor speed of the electric motor to be synchronized to a desired speed; and
     control a phase of motor voltage to be synchronized to a desired phase.
     Claim 14. The electric motor of Claim 8, wherein the controller is further determine to control the drive circuit to transition from supplying variable frequency current to supplying line frequency current based upon at least one input signal received at the controller.
     Claim 15. A method of controlling a drive circuit, wherein the drive circuit comprises a contactor, an inverter, and an H-bridge comprising at least two phases of the inverter, wherein the drive circuit is configured to supply variable frequency current and line frequency current, the method comprising:
    









     determining a polarity of a sensed alternating current (AC) voltage while the drive circuit is supplying variable frequency current;
     disabling, based upon the determined polarity of the sensed AC voltage, at least two switches of the H-bridge; and
     controlling the contactor to close, thereby preventing the contactor and the inverter from energizing an electric motor at the same time.
     
   Claim 16. The method of Claim 15, further comprising, in controlling the contactor to close: 
     controlling the contactor to begin closing; and
     controlling pulse width modulation (PWM) at the electric motor until the contactor is closed.
     Claim 17. The method of Claim 15, further comprising: 
    







      controlling the inverter to supply variable frequency current to the electric motor over a first duration; and 
     while controlling the inverter to supply variable frequency, determining to control the drive circuit to transition from supplying variable frequency current to supplying line frequency current.
     









Claim 18. The method of Claim 16, further comprising controlling the drive circuit to supply line frequency current over a second duration.

    
 Claim 19. The method of Claim 15, further comprising: 
     
     disabling a third phase of the inverter, and
     commutating a start winding of the electric motor.
     Claim 20. The method of Claim 15, further comprising: 
     controlling motor speed of the electric motor to be synchronized to a desired speed; and 
     controlling a phase of motor voltage to be synchronized to a desired phase.
     Claim 1. An electric motor system comprising:
     a drive circuit configured to supply variable frequency current over a first duration and a contactor configured to supply line frequency current over a second duration, wherein the drive circuit includes a three-phase inverter and an H-bridge comprising two of the phases of the inverter;
     an electric motor coupled to the drive circuit; and
     a controller communicatively coupled to the drive circuit, wherein the controller configured to:
          control the inverter to supply variable frequency current to the electric motor over the first duration;
          determine to control the drive circuit to transition from supplying variable frequency current to supplying line frequency current;
          determine a polarity of a sensed alternating current (AC) voltage;
         
         disable, based upon the determined polarity of the sensed AC voltage, at least two switches of the H-bridge; and
          control the contactor to close, thereby preventing the contactor and the inverter from energizing the electric motor at the same time once the contactor is closed.
     Claim 2. The electric motor system of Claim 1, wherein the controller is further configured to, in controlling the contactor to close:
     control the contactor to begin closing; and
     control pulse width modulation (PWM) at the electric motor until the contactor is closed.
     Claim 1. An electric motor system comprising:
     a drive circuit configured to supply variable frequency current over a first duration and a contactor configured to supply line frequency current over a second duration, wherein the drive circuit includes a three-phase inverter and an H-bridge comprising two of the phases of the inverter;
     an electric motor coupled to the drive circuit; and
     a controller communicatively coupled to the drive circuit, wherein the controller configured to:
          control the inverter to supply variable frequency current to the electric motor over the first duration;
          determine to control the drive circuit to transition from supplying variable frequency current to supplying line frequency current;
        
  (this limitation is obvious disclosed because a second duration is any duration, wherein the controller is further configured to control the drive circuit to supply line frequency current over a second duration.)   

     Claim 5. The electric motor system of Claim 1, wherein the controller is further configured to, before determining a polarity of a sensed alternating current (AC) voltage:
     disable a third phase of the inverter; and
     commutate a start winding of the electric motor.
     Claim 6. The electric motor system of Claim 1, wherein the controller is further configured to:
     control motor speed of the electric motor to be synchronized to a desired speed; and
     control a phase of motor voltage to be synchronized to a desired phase.
     Claim 7. The electric motor system of Claim 1, wherein the controller is further determine to control the drive circuit to transition from supplying variable frequency current to supplying line frequency current based upon at least one input signal received at the controller.
     Claim 8. An electric motor comprising:
     a drive circuit configured to supply variable frequency current over a first duration and a contactor configured to supply line frequency current over a second duration, wherein the drive circuit includes a three-phase inverter and an H-bridge comprising two phases of the inverter; and
     a controller communicatively coupled to the drive circuit, wherein the controller configured to:
          control the inverter to supply variable frequency current to the electric motor over the first duration;
          determine to control the drive circuit to transition from supplying variable frequency current to supplying line frequency current;
          determine a polarity of a sensed alternating current (AC) voltage;
          
          disable, based upon the determined polarity of the sensed AC voltage, at least two switches of the H-bridge; and
          control the contactor to close, thereby preventing the contactor and the inverter from energizing the electric motor at the same time once the contactor is closed.
     Claim 9. The electric motor of Claim 8, wherein the controller is further configured to, in controlling the contactor to close:
     control the contactor to begin closing; and
     control pulse width modulation (PWM) at the electric motor until the contactor is closed.
  Claim 8. An electric motor comprising:
     a drive circuit configured to supply variable frequency current over a first duration and a contactor configured to supply line frequency current over a second duration, wherein the drive circuit includes a three-phase inverter and an H-bridge comprising two phases of the inverter; and
     a controller communicatively coupled to the drive circuit, wherein the controller configured to:
          control the inverter to supply variable frequency current to the electric motor over the first duration;         
 determine to control the drive circuit to transition from supplying variable frequency current to supplying line frequency current;
          determine a polarity of a sensed alternating current (AC) voltage;
          
          disable, based upon the determined polarity of the sensed AC voltage, at least two switches of the H-bridge; and
          control the contactor to close, thereby preventing the contactor and the inverter from energizing the electric motor at the same time once the contactor is closed.
    (this limitation is obvious disclosed because a second duration is any duration, wherein the controller is further configured to control the drive circuit to supply line frequency current over a second duration.)   
     Claim 12. The electric motor of Claim 8, wherein the controller is further configured to, before determining a polarity of a sensed alternating current (AC) voltage:
     disable a third phase of the inverter; and
     commutate a start winding of the electric motor.
     Claim 13. The electric motor of Claim 8, wherein the controller is further configured to:
     control motor speed of the electric motor to be synchronized to a desired speed; and
     control a phase of motor voltage to be synchronized to a desired phase.
     Claim 14. The electric motor of Claim 8, wherein the controller is further determine to control the drive circuit to transition from supplying variable frequency current to supplying line frequency current based upon at least one input signal received at the controller.
     Claim 15. A method of operating an electric motor, wherein the electric motor is coupled to a drive circuit that is communicatively coupled to a controller, wherein the drive circuit is configured to supply variable frequency current over a first duration and a contactor configured to supply line frequency current over a second duration, wherein the drive circuit includes a three-phase inverter and an H-bridge comprising two phases of the inverter, said method comprising:
     controlling the inverter to supply variable frequency current to the electric motor over the first duration;
     determining to control the drive circuit to transition from supplying variable frequency current to supplying line frequency current;
     determining a polarity of a sensed alternating current (AC) voltage;
    
    disabling, based upon the determined polarity of the sensed AC voltage, at least two switches of the H-bridge; and
    controlling the contactor to close, thereby preventing the contactor and the inverter from energizing the electric motor at the same time once the contactor is closed.
     Claim 16. The method of Claim 15, further comprising, in controlling the contactor to close:
     controlling the contactor to begin closing; and
     controlling pulse width modulation (PWM) at the electric motor until the contactor is closed.
     Claim 15. A method of operating an electric motor, wherein the electric motor is coupled to a drive circuit that is communicatively coupled to a controller, wherein the drive circuit is configured to supply variable frequency current over a first duration and a contactor configured to supply line frequency current over a second duration, wherein the drive circuit includes a three-phase inverter and an H-bridge comprising two phases of the inverter, said method comprising:
       controlling the inverter to supply variable frequency current to the electric motor over the first duration;
       determining to control the drive circuit to transition from supplying variable frequency current to supplying line frequency current;
    
       determining a polarity of a sensed alternating current (AC) voltage;
       disabling, based upon the determined polarity of the sensed AC voltage, at least two switches of the H-bridge; and
    controlling the contactor to close, thereby preventing the contactor and the inverter from energizing the electric motor at the same time once the contactor is closed.

         (this limitation is obvious disclosed because a second duration is any duration, wherein the controller is further configured to control the drive circuit to supply line frequency current over a second duration.)   
     Claim 19. The method of Claim 15, further comprising, before determining a polarity of a sensed alternating current (AC) voltage: 
     disabling a third phase of the inverter; and
     commutating a start winding of the electric motor.
     Claim 20. The method of Claim 15, further comprising: 
     controlling motor speed of the electric motor to be synchronized to a desired speed; and 
     controlling a phase of motor voltage to be synchronized to a desired phase.


Note: some claims of instant application are not exactly limitations as U.S. Patent No . 11,387,762 B1. However, they are the same functions. Therefore, these limitations are obvious by system of US. Patent No. 11,387,762 B1.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claims 1, 8 and 15, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, an electric motor system or method thereof comprising a drive circuit, an electric motor and a controller,
wherein the drive circuit includes a contactor, an inverter and an H-bridge comprising two of the phases of the inverter
wherein the controller configured to:
determine a polarity of a sensed alternating current (AC) voltage;
disable, based upon the determined polarity of the sensed AC voltage, at least two switches of the H-bridge; and
control the contactor to close, thereby preventing the contactor and the inverter from energizing the electric motor at the same time once the contactor is closed.
Claims 2-7, 9-14 and 16-20 are allowed because they depend on claims 1, 8 and 15, respectively.
The prior art made of record in form 892 and 1449, discloses a drive circuit for electric motor. One of the closest prior art US 10,819,254 B2 to Chretien et al. discloses a motor drive circuit including an inverter configured to supply variable frequency current to the motor over a first duration, a solid state switch configured to supply line frequency current to the motor at the expiration of the first duration, and a contactor configured to supply the line frequency current to the motor over a second duration beginning when the contactor closes after expiration of the first duration. In the examiner’s opinion the claims are deemed to be directed to a non-obvious improvement over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846